— In consolidated actions inter alia to foreclose a mechanic’s lien and to recover damages for breach of contract, defendant Peerless Insurance Company appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Westchester County, entered March 4, 1975, after a nonjury trial, as is in favor of plaintiff and against it. Judgment affirmed insofar as appealed from, with costs, upon the opinion of Mr. Justice Walsh at Special Term. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.